Citation Nr: 0005163	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the award of an apportioned share of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, in 
the monthly amount of $200.00 to [redacted] March 1, 
1997 was proper.


REPRESENTATION

Appellant represented by:	The American Legion

Appellee represented by:	The Puerto Rico Public 
Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 Special 
Apportionment Decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
determined that a monthly apportionment in the amount of 
$200.00, effective March 1, 1997, was appropriate.  The 
apportionment was granted to [redacted], the veteran's 
spouse.


REMAND

In the present case, the appellant essentially disputes the 
amount of apportionment she is receiving.  She maintains that 
she is entitled to an increased amount.  The Board concludes 
that further due process development is necessary before 
rendering an equitable disposition in this appeal.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Pursuant to 38 
C.F.R. § 19.102 (1999), when a Substantive Appeal is filed in 
a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment of potential payment of the 
benefit which is the subject of the contested claim.  38 
C.F.R. § 19.102; see 38 U.S.C.A. § 7105A (West 1991).  
Additionally, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting 
claimants will be notified and afforded an opportunity to be 
present.  38 C.F.R. § 20.713.

In the present case, the appellant's Substantive Appeal, VA 
Form 9, was received at the RO in July 1998.  It does not 
appear that the veteran was made aware of the contents of 
that Substantive Appeal.  See 38 C.F.R. § 19.102.  More 
significantly, on July 8, 1998, the appellant appeared at a 
hearing before a local hearing officer at the RO and provided 
testimony in support of her appeal.  It does not appear that 
the veteran and his representative were provided with prior 
notice of the hearing, including an opportunity to be present 
at that hearing with a representative, as contemplated in 
contested claims.  See 38 C.F.R. § 20.713.  Nor does it 
appear that the veteran has been provided a copy of that 
hearing transcript.

Notice was sent to the veteran on July 9, 1998, but this 
notice merely indicated that the appellant had requested an 
increase in the current $200 apportionment.  It failed to 
indicate that a hearing on the matter had occurred, or that 
the appellant had perfected an appeal to the Board.  The 
veteran was again provided notice on August 12, 1998, 
however, once again this notice merely indicated that the 
appellant had entered a notice of disagreement.  It also 
indicated that hearing testimony had been considered, but did 
not provide the veteran information regarding such testimony 
or a transcript of the hearing.

Therefore, additional due process development is necessary.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with the following:  1) notice of the 
content of the appellant's Substantive 
Appeal, as well as the opportunity to 
respond thereto and 2) a copy of the July 
1998 hearing transcript.

2.  Additionally, the RO should afford 
the veteran an opportunity to reply to 
the July 1998 transcript and to present 
testimony at a hearing.  If the veteran 
would like a hearing, the appellant also 
should be notified of the scheduled time, 
date, and place of the hearing, and be 
given an opportunity to be present at 
that hearing.

3.  After completion of the foregoing, 
the RO should then review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO 
should then review the case based on any 
additional evidence.  If the 
determination remains adverse to the 
appellant and additional evidence has 
been presented, the parties should be 
provided with a supplemental statement of 
the case, and be given the appropriate 
time period in which to respond.

The purpose of this REMAND is to accord due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant or the veteran unless or 
until they receive further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




